El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
El presente es un caso de mandamus. La petición original se ha archivado en esta Corte Suprema. Se alega en ella, en resumen, que los peticionarios son los herederos de don1 Francisco María Franceschi, fallecido en Ponce en 1926, que todos son franceses y residen fuera de esta Isla encon-trándose actualmente uno de ellos en ella con el único pro-pósito de atender a la liquidación de la herencia; que en 1928 los albaceas testamentarios por consejo de sus abogados López de Tord y Zayas Pizarro, no obstante prohibir el •tes-tamento del Sr. Franceschi la intervención de los tribunales, pidieron de la Corte de Distrito de Ponce la administración *495judicial, quedando los propios albaceas nombrados adminis-tradores interinos. Tras algunos cambios es boy.el adminis-trador el peticionario José María Franeesehi.
Sigue alegándose en la petición, en resumen, que la corte .de distrito motu proprio, en mayo 17, 1932, ordenó a los in-teresados que mostraran causa del porqué no debería termi-narse la administración judicial, manifestando en la vista celebrada dos días después los entonces abogados de los peticionarios que lo único que quedaba pendiente era la par-tición de los bienes entre los herederos; que en agosto 17, 1932, los peticionarios radicaron una moción ante la corte .solicitando la terminación de la administración, cuya súplica «s como sigue:
“Poe todo lo Cual y sin perjuicio de los procedimientos quo habrán de seguirse sobre fijación de los honorarios de los Sres. López •de Tord & Zayas Pizarro, como abogados del Administrador Judicial, ,y sin perjuicio de los procedimientos sobre determinación de la com-pensación que el Administrador Judicial tiene derecho a recibir, los peticionarios respetuosamente Suplican a la Hon. Corte se sirva dic-tar una orden terminando esta Administración Judicial y ordenando ■al Administrador Judicial, don Marcos Vecchini, a entregar a los peticionarios, por medio del peticionario José María Franeesehi, todos los bienes que se encuentran en su poder como tal Adminis-trador Judicial; ordenando que dicho Administrador Judicial pre-sente su cuenta final, y una vez aprobada, que sea cancelada su fianza bajo la condición de que los peticionarios como dueños en posesión d.e los bienes hereditarios habrán de satisfacer las cantidades que esta ■Corte pudiera condenarles a pagar por honorarios de los Sres. López de Tord & Zayas Pizarro, y por honorarios del Administrador Judicial. ’1
Consignan además los peticionarios en sn solicitud que manifestaron a la corte que si creía que la terminación no procedía sino mediante fianza, estaban dispuestos a prestar ,1a que fijara la corte para garantir el pago de todas las recla-maciones pendientes; que en agosto 23, los abogados López de Tord y Zayas Pizarro radicaron una oposición, celebrán-dose la vista de la moción el 24, quedando la misma sometida *496por alegatos radicados en agosto 30 y 31 y en septiembre 6 y 7, 1932; que en noviembre 7, 1932, los peticionarios pre-sentaron una moción suplicando la resolución de ciertas mo-ciones que se habían presentado “sobre entrega de bienes y documentos”, y no habiendo sido resuelta, en noviembre 25, 1932 radicaron otra pidiendo entrega parcial de los bienes en tanto se resolvía la moción de agosto 17, dejándose en poder del administrador Judicial bienes cuyo valor excedía de $130,000 para responder a la reclamación de los abogados López de Tord y Zayas Pizarro y a las otras pendientes; que en diciembre 5, 1932, fecha señalada para la vista de dicha petición, los peticionarios radicaron un juramento de su abo-gado en apoyo de la misma y los abogados López de Tord y Zayas Pizarro radicaron una oposición; que los peticionarios están necesitados de fondos y la corte no tiene jurisdicción para retener sus bienes, por lo menos los que no sean nece-sarios para hacer frente a las reclamaciones contra la herencia; que el peticionario José María Pranceschi por sí y como apoderado de otros herederos representa siete oc-tavas partes de la herencia y está aquí desde julio 3, 1928, para atender a su liquidación; que los peticionarios están deseosos de obtener sentencias firmes en todas las reclama-ciones pendientes para retirar de Puerto Rico para sus domi-cilios el remanente que les corresponda, y que mientras el juez de distrito deje de fallar la referida moción están sufriendo grandes perjuicios.
La súplica de la petición copiada textualmente es coma sigue:
“Por todo lo cual, se suplica al Honorable Tribunal en la alter-nativa: Primero, que previa vista de esta petición con audiencia de los únicos opositores ante la Corte de Distrito,. Sres. López de Tord & Zayas Pizarro, dictar un auto perentorio de mandamus ordenando al Administrador Judicial a entregar todos los bienes hereditarios a los peticionarios reservándose jurisdicción en el procedimiento nú-mero 2933 para resolver sobre cualquiera reclamación que esté pen-diente, la cual habrá de ser satisfecha por los aquí peticionarios una. vez haya sido determinada por sentencia firme (mediante prestación *497dé fianza por los peticionarios, si el Hon. Tribunal entiende que debiera ser prestada, a pesar de existir el remedio de aseguramiento de sentencia, para responder del pago de todas dichas reclamaciones); Segundo, en todo caso dictar un auto perentorio de mandamus, orde-nando que se entregue a los peticionarios todo su caudal hereditario con excepción de- los bienes especificados en la petición de noviembre 25, 1932, (Exhibit D), o de cualesquiera otros, cuyo valor total a juicio de la Corte sea suficiente para cubrir todas las reclamaciones pendientes; Tercero, en todo caso dictar un auto perentorio de mandamus, ordenando al Honorable Juez, don Domingo Sepulveda, a dictar la resolución de la Corto de Distrito de Ponce, sobre la refe-rida moción de agosto 17, 1932, (Exhibit A) y petición de noviembre 25, 1932, (Exhibit D), dentro del término más breve que este Hon. Tribunal creyere oportuno.” ■'
No hay duda alguna que los hechos alegados ponen de manifiesto una situación que dehe despejarse, dictándose por la corte de distrito con la premura que el caso requiere la resolución que fuere procedente, pero tampoco la hay que no son bastantes para que esta corte asuma la jurisdicción sobre el caso, si es que la tiene, ultimándolo por sí misma, o para ordenar a la corte de distrito que lo ultime en un determinado plazo.